FLETCHER, Chief Judge
(concurring):
I concur with the lead opinion in both its analysis of the particular facts and legal issues before this Court and the result reached.
There exists no doubt in my mind that compliance with United States v. Goode, 1 M.J. 3, 6 (C.M.A.1975), anticipates service of the review of the staff judge advocate for comment on the trial defense counsel. Likewise, it seems clear that the accused may consent to the severance of the trial attorney-client relationship and accept the services of counsel who was not present at the court-martial to perform this post-trial defense function. Article 38, Uniform Code of Military Justice, 10 U.S.C. § 838. See United States v. Annis, 5 M.J. 351 (C.M.A.1978). However, without such a knowing and voluntary waiver by an accused, only *445good cause of the extraordinary nature as delineated in the lead opinion will justify interference by the Government with an existing attorney-client relationship even at the stage of proceedings embraced in United States v. Goode, supra. In view of existing military case law, administrative convenience under the circumstances of the present case simply does not amount to good cause sufficient to justify its severance or material alteration. Accordingly, since the appellant did not voluntarily and intelligently waive the continuous services of his trial defense counsel or accept the services of substitute counsel, the mandate of United States v. Goode, supra, has been violated and the remedial action taken in United States v. Hill, 3 M.J. 295 (C.M.A.1977) is appropriate.